Citation Nr: 9931591	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-23 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1996 RO decision which denied a reopened claim 
for service connection for PTSD, and from a June 1996 RO 
decision which denied a permanent and total disability rating 
for pension purposes.  This case was remanded by the Board in 
February 1997 to schedule a personal hearing requested by the 
veteran; a hearing was scheduled at the RO for July 1997, but 
the veteran canceled that hearing.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor, 
which might lead to PTSD, occurred during service.  There is 
also no satisfactory diagnosis of PTSD related to service.

2.  The veteran was born in 1951; he has a college education 
and work experience as a schoolteacher; and he last worked in 
1994.  His primary chronic disability, not of willful 
misconduct origin, is a psychiatric disorder, controlled by 
medications, and his physical ailments are minor and do not 
interfere with his ability to work.  His physical and mental 
disabilities do not preclude substantially gainful employment 
consistent with his age, educational background, and 
employment experience.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

2.  The requirements for a permanent and total rating for 
pension purposes are not met. 38 U.S.C.A. §§ 1502, 1521 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was born in May 1951 and served on active duty in 
the Marine Corps from September 1968 to August 1971.  His 
service personnel records show he served in Vietnam from late 
July 1970 to January 1971 as an administration specialist in 
a headquarters squadron of a Marine aviation unit.  He 
received no decorations evincing combat service, nor do his 
service records otherwise indicate he engaged in combat.  No 
psychiatric complaints or pathology was noted in his service 
medical records.

The veteran was admitted to St. Mary's Hospital in December 
1981 for possible overdose and alcohol intoxication.  He 
reported a history of depression for several months.

VA Vet Center records show that the veteran was seen in 
December 1981 and in 1982 for alcohol abuse and marital 
problems.

As part of background history recorded in connection with an 
April 1982 psychiatric evaluation at Prestera Center for 
Mental Health Services, it was noted that the veteran had had 
problems with his parents and had left home at the age of 14.  
He dropped out of school at 16 and had been sent to a 
detention home for 7 months when he was 17 for breaking into 
a parking meter.  He said he spent 3 years in the Marine 
Corps, during which time he did personnel administrative 
work, including while stationed in Okinawa and Vietnam.  He 
described legal problems at the end of and after his military 
service.  He reported he had been arrested for public 
intoxication twice, and for driving while intoxicated and 
possession of marijuana.  He reported he had been 
hospitalized in 1981 after an overdose.  The diagnoses were 
alcohol abuse and anti-social personality disorder.  

The veteran was seen again at Prestera Center for Mental 
Health Services in December 1984 on referral from a 
vocational rehabilitation service.  The diagnoses were 
continuous alcohol abuse, episodic cannabis abuse, marital 
problem, and anti-social personality disorder.

The veteran on an intermittent basis at a Vet Center from 
1987 to 1991.  The records in 1987 note treatment for alcohol 
abuse, and other records note social, marital, and legal 
problems from 1987 to 1991, but do not contain any reference 
to PTSD.  In 1987 a social worker commented that the veteran 
was facing a year in jail for driving while intoxicated.  The 
social worker added that the veteran had not discussed his 
military history and that there could be some connection.

The veteran filed his initial claim for service connection 
for PTSD in July 1989.  (Such was denied by the RO in an 
unappealed October 1989 decision, and several years later the 
RO reopened the claim based on new and material evidence.)

The veteran was admitted to a VAMC in February 1994 for a 
chief complaint that he was unable to control his anger and 
that he wanted to get his life back in control.  There was no 
specific notation relative to his military service or to 
PTSD.  The final diagnoses were continuous alcohol abuse, 
episodic polysubstance abuse by history, and anti-social 
personality disorder.  

VA outpatient and Vet Center records beginning in 1994 
include assessments of PTSD (or rule out PTSD) as well as 
depression and alcohol abuse.

On a November 1994 VA examination for PTSD, the veteran 
reported that his service in Vietnam was primarily based in 
Danang, that he worked as a paralegal and spent a lot of time 
flying in helicopters.  He said he received shrapnel in the 
right knee.  He did not give any significant stressor or 
significant traumatizing event while he was in Vietnam.  He 
reported he had a bachelors degree in special education and 
had had several courses on the masters level in special 
education.  He reported that he had had more than 43 jobs 
since service, and most were lost due to alcohol abuse.  The 
examiner reported that the veteran was examined for 
symptomatology that might suggest PTSD, and he complained of 
irritability and sleep difficulties with occasional intrusive 
thoughts and some nightmares, but the symptoms were not 
sufficient to support a diagnosis of PTSD.  The final 
diagnoses were alcohol abuse; and dysthymia, secondary to 
alcohol, early onset.

In May 1995 the veteran submitted a letter listing claimed 
stressors in service.  He claimed that he knew a lot of 
fellow Marines that were casualties in Vietnam.  He said he 
became aware of the status of fellow marines when he had to 
process personnel records.

In May 1995, the veteran submitted recent statements from 
friends and relatives that cumulatively reported that after 
his return from Vietnam he was a changed person and was 
violent, withdrawn, and disturbed.

In a September 1995 an administrative law judge of the Social 
Security Administration (SSA) held that the veteran was 
disabled primarily due to PTSD, dysthymia, and an anxiety 
disorder.  

VA outpatient and Vet Center treatment records show the 
veteran was seen periodically in 1995 for psychiatric 
problems which were treated with medication.  In June 1995 it 
was noted that he responded well to medication, but 
decompensated when he was off the medication.  In July 1995 
it was noted that he was sentenced to jail for driving while 
intoxicated.  Other VA outpatient treatment records in July 
1995 note that he was seeking hospital admission in an effort 
to avoid incarceration.  There was an assessment of 
personality disorder.

On a November 1995 VA examination for PTSD, the veteran 
reported that his service in Vietnam consisted of researching 
documents and flying to and from various places in this line 
of work.  It was noted that he had been seen a few times in 
the past and this was the first time that he actually gave 
any indication of having been traumatized by Vietnam.  He 
said he said he saw a helicopter crash into the side of a 
mountain causing the death of all men aboard.  He also 
reported seeing mangled bodies and being in an area where 
there was never a quiet moment.  After service, he said, he 
worked off and on either teaching or substitute teaching.  He 
reported that he was unable to maintain a job or marriage.  
He said he thought he still had nightmares because he still 
thrashed in bed and had night sweats.  There was no numbing 
of emotions, psychogenic amnesia about Vietnam events, 
physiologic reactions when exposed to events that would 
remind him of Vietnam, or avoidance behaviors that would give 
weight to a diagnosis of PTSD.  The examiner said that there 
were progress notes indicating the possibility that PTSD 
could be present, but found that there was not enough 
evidence to substantiate a diagnosis of PTSD.  The final 
diagnoses were alcohol abuse and anti-social personality 
disorder.  

Records from Cabell Huntington Hospital show the veteran was 
admitted in February 1996 from the county jail for suspected 
drug ingestion.  Medical history was unobtainable from the 
veteran.  After urine drug screen, the assessment was 
tricyclide/benzodiazepine overdose.  It was unclear whether 
this represented an accidental over-ingestion or an actual 
suicide attempt.  The veteran was admitted for observation.

On an August 1996 VA general medical examination, the veteran 
reported that he occasionally got low back pain, but it 
didn't amount to much.  He had essentially full range of 
motion of the low back, and other physical findings were 
normal.  After complete physical examination, the diagnoses 
were recurrent lumbosacral pain complaint with normal 
examination, and PTSD according to the veteran.

He was readmitted to Cabell Huntington Hospital in October 
1996 for treatment (closed reduction and long-leg cast) of a 
fractured right tibia and fibula.  

Additional VA outpatient and Vet Center records from 1996 to 
1998 show periodic psychiatric treatment, and assessments 
included PTSD (or rule out PTSD), depression, and alcohol 
abuse.

In an April 1998 letter, the veteran discussed his military 
experiences which he felt were stressors for PTSD.  He 
reported that in the course of his administrative personnel 
duties in Vietnam, including times he had to travel from his 
duty base in Danang, he saw wounded soldiers, and he also 
dealt with records of wounded and killed soldiers.  He said a 
few times his base in Danang was shelled.  The veteran 
described an incident in November 1970 in which a helicopter 
crashed away from his base while trying to rescue Marines, 
resulting in multiple deaths.  The veteran also detailed his 
post-service adjustment problems.  

The RO attempted to verify the veteran's claimed stressors 
through the Marine Corps.  In July 1998 the Marine Corps 
Historical Center provided records of the veteran's 
headquarters unit when he was in Vietnam in 1970-1971.  These 
records describe routine administrative support activities of 
the unit.

In November 1998 the veteran submitted a copy of a page from 
a book concerning the Marines in Vietnam.  The excerpt 
describes an incident in which a commanding officer of a 
Marine reconnaissance battalion in Vietnam led a recovery 
operation of a Marine patrol in November 1970.  During the 
recovery operation, the helicopter extracting the Marine 
patrol crashed into the side of a mountain, killing all 
personnel.  This occurred about 2 miles from a fire support 
base.  The next day all 15 dead Marines were found by Marine 
reconnaissance teams that worked their way through the jungle 
and thick brush to the crash site.  

On a January 1999 VA general medical examination, the veteran 
reported he had taught English and social studies, and last 
taught in 1994.  He said he was unable to drive secondary to 
medications for PTSD.  He reported multiple joint pains (the 
shoulders, hands, left knee, right hip, etc.) for unclear 
reasons.  He gave a remote history of a nasal fracture with 
subsequent sinus problems.  He reported he had a right 
axillary mass for years, which he presumed to be a lymph 
node.  Examination showed he walked with a normal gait.  His 
attitude was pleasant and cooperative.  He was alert and 
oriented.  The lymphatic and hemic systems were normal with 
no generalized adenopathy and no lymphatic enlargement or 
tenderness.  Examination of the musculoskeletal system was 
entirely normal, with normal range of motion of the 
shoulders, upper extremities, and hips.  He had forward 
flexion of the lumbosacral spine to 90 degrees.  It was noted 
that his affect was bright with a congruent mood.  His speech 
was clear, coherent, relevant, and goal-directed.  He had 
normal stream of thought.  There was no evidence of psychosis 
or depressive affect.  The assessments were history of 
alcohol dependence, in remission; PTSD, per patient; nicotine 
dependence; arthralgias of the shoulders, hands, right hip, 
and left knee; lymphadenopathy to the right axilla, chronic; 
remote history of fracture of the right tibia-fibula with 
calcification at the fracture site; and remote history of 
nasal fracture.

II.  Analysis

A.  Service connection for PTSD

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible; the evidence has been properly 
developed to the extent possible, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999).]

Service medical records from the veteran's 1968-1971 active 
duty show no psychiatric disorder.  After service, beginning 
in 1981 and continuing to 1994, the veteran received 
treatment for substance abuse and a personality disorder, and 
the records note he was having marital and legal problems.  
Prior to 1994, there was no reference to PTSD or to stressors 
from service.  The first medical evidence of record, that the 
veteran might have PTSD, is from 1994.  There are subsequent 
assessments of PTSD, along with more common assessments of 
alcohol abuse, depression, and a personality disorder.  These 
assessment are from VA outpatient treatment records, and 
nowhere in these records is the diagnosis of PTSD associated 
with any specific stressor from service.  The outpatient 
records do not provide a clear diagnosis of PTSD, which is 
the first requirement for service connection under 38 C.F.R. 
§ 3.304(f).  A clear diagnosis of PTSD means one that is 
unequivocal.  Cohen v. Brown, 10 Vet. App. 128 (1997).

In 1994 and 1995 the veteran underwent VA examinations for 
the specific purpose of determining if he had a diagnosis of 
PTSD.  Both times the doctors reviewed the claims folder, and 
found there was no diagnosis of PTSD.  The Board finds that 
such assessments are far more persuasive than the outpatient 
records, since the doctors at the VA examinations based their 
determinations, that the veteran did not have PTSD, on a 
thorough examination and review of historical records.  

The veteran's own assertion that he has PTSD is not 
cognizable evidence since, as a layman, he has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the weight of the evidence demonstrates 
that the veteran has no clear (unequivocal) diagnosis of 
PTSD, which is one mandatory requirement for service 
connection.  38 C.F.R. § 3.304(f).

Even if there were a clear diagnosis of PTSD, another 
requirement for service connection is credible supporting 
evidence that a claimed in-service stressor actually 
occurred.  Id.  The veteran served in Vietnam as an 
administrative specialist in an aviation squadron at Danang 
(a large base camp).  His service records show he received no 
decorations evincing combat exposure and contain no other 
evidence of combat exposure.  No other evidence has been 
submitted to show the veteran personally participated in 
combat.  Based on the weight of the evidence, the Board finds 
he did not engage in combat.  VAOPGCPREC 12-99.

Since the veteran did not engage in combat with the enemy, 
bare allegations are insufficient to establish service 
stressors for PTSD; rather, stressors must be corroborated by 
official service records or other credible supporting 
evidence.  Cohen, supra; Doran v. Brown, 6 Vet. App. 283 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  The 
veteran's official service records give no support for any 
in-service stressor.  The RO attempted to verify stressors 
through the Marine Corps, and documents received from the 
Marine Corps only show that the veteran's unit in Vietnam 
performed routine administrative activities.  He has 
specified only one specific service stressor (the incident in 
which a helicopter crashed into the side of a mountain), and 
on one occasion said that he witnessed such event (although 
it appears he generally suggests he heard about the event).  
Records support that such helicopter crash as described by 
the veteran occurred; however, there is no indication that 
the veteran was personally involved in the event or that the 
event was observable from the veteran's duty station in 
Danang.  This incident does not constitute a personal 
stressor for the veteran.  There is no credible supporting 
evidence that any other in-service stressor, which might lead 
to PTSD, actually occurred, which is one of the requirements 
for service connection.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply, and this claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  A Permanent and total disability rating for pension 
purposes 

The veteran's claim for a permanent and total rating for 
pension purposes is well grounded, meaning it is plausible.  
38 U.S.C.A. § 5107(a).  The relevant evidence has been 
properly developed to the extent possible, and there is no 
further VA duty to assist the veteran with this claim.  Id.

Among other requirements, non-service-connected pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to disabilities not the result of his own willful misconduct.  
Permanent and total disability will be held to exist where 
the person is unemployable as a result of disability 
reasonably certain to last throughout the remainder of the 
person's life.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 
3.321, 3.340, 3.342, 4.15, 4.16, 4.17.  

The veteran does not have the permanent loss of use of both 
hands or feet, or one hand and one foot, or the sight of both 
eyes, is not permanently helpless or permanently bedridden, 
and does not have permanent disabilities rated singly or in 
combination as 100 percent.  Thus he cannot be considered 
permanently and totally disabled for pension purposes on the 
basis of satisfying the "average person" test of 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15.  Brown v. 
Derwinski, 2 Vet.App. 444 (1992); Talley v. Derwinski, 2 
Vet.App. 282 (1992).  

A veteran may also be found to be permanently and totally 
disabled for pension by meeting the "unemployability" test 
of being unemployable, and having a single permanent 
disability rated 60 percent or more, or two or more permanent 
disabilities with at least one disability rated 40 percent or 
more plus sufficient additional disability to bring the 
combined rating to 70 percent or more.  The veteran does not 
meet these requirements.  38 U.S.C.A. § 1502(a); 38 C.F.R. 
§§ 4.16, 4.17; Brown, supra; Talley, supra.  However, the 
"unemployability" test may also be satisfied on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2), when a 
veteran who is basically eligible fails to meet the 
disability percentage requirements, but is found to be 
permanently unemployable by reason of disabilities, age, 
occupational background, and other related factors.  The 
remainder of the discussion will focus on this particular 
question.  

The veteran has no significant physical disorders.  
Intermittent complaints of low back pain are noted in the 
record.  At the time of the last VA general medical 
examination, the veteran reported a number of non-specific 
complaints of several joints, but did not mention the low 
back, and no limitation of motion, other functional 
limitation, or medical treatment attributable to his 
intermittent back complaints has ever been noted.  Any 
chronic low back condition does not warrant even a 
compensable rating under 38 C.F.R. § 4.71a, Codes 5292 and 
5295. With regard to the complaints of pain in the shoulders, 
hands, right hip, and left knee, no limitation of motion or 
other functional impairment has been noted, and no disability 
has ever been diagnosed to explain these recent complaints.  
Other conditions noted on the last VA general medical 
examination, including residuals of an old fracture of the 
right tibia and fibula and the complaint of a right axillary 
mass, are not shown to have any disabling manifestations.  
The veteran's various physical conditions do not warrant a 
compensable rating under provisions of the schedule for 
rating disabilities, 38 C.F.R. Part 4.

The veteran's only disorders that would have any adverse 
impact on his employability are his chronic alcohol abuse and 
psychiatric disorders.  His anti-social personality disorder 
may be considered for pension purposes (38 C.F.R. 
§ 3.342(b), but his substance abuse is deemed to be a willful 
misconduct condition which may not be considered in support 
of his pension claim (38 C.F.R. § 3.301).  

While the veteran is not shown to have a clear diagnosis of 
PTSD or have PTSD due to service stressors, he has been 
treated with psychotropic medication for a mental disorder 
including anxiety, depression, and a personality disorder.  
The RO has rated the veteran's psychiatric disorder as 10 
percent.  The Board notes that objective abnormal psychiatric 
findings on VA examinations and in treatment records have 
been minimal.  The veteran takes medication to control his 
disorder, but such only satisfies the criteria for a 10 
percent rating for a psychiatric disorder under 38 C.F.R. § 
4.130.  A permanent mental disability above this level is not 
shown.  While the Board has considered that the veteran was 
granted SSA disability benefits based on a mental condition, 
VA pension is based on different criteria including 
permanence of total disability.  It also appears the 
veteran's major industrial impairment has been due to 
misconduct substance abuse, which may not be considered in 
support of the pension claim.  

The veteran's college education and work experience as a 
teacher qualify him for a wide variety of jobs.  Being 
unemployed is not the same as being unemployable, and it is 
significant that nothing in the record suggests that the 
veteran is actively seeking work.  The combined effect of his 
physical and mental disabilities does not, in the Board's 
judgment, preclude substantially gainful employment, nor is 
it shown that there is permanency of alleged total 
disability, particularly given his age of 48.  The weight of 
the evidence supports the conclusion that he is not 
permanently and totally disabled for pension purposes.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and a 
permanent and total disability rating for pension purposes 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.







ORDER

Service connection for PTSD is denied.

A permanent and total disability rating for pension purposes 
is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

